131 F.3d 148
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Sydney RUSSELL, Plaintiff-Appellant,v.Carlos O. TINSLEY, Defendant-Appellee.
No. 96-16380.
United States Court of Appeals, Ninth Circuit.
Submitted Nov. 17, 1997.**Decided Nov. 19, 1997.

Appeal from the United States District Court for the Northern District of California, No. CV-95-00143-LEW;  Laughlin E. Waters, District Judge, Presiding.
Before:  HUG, Chief Judge, PREGERSON and BEEZER, Circuit Judges.


1
MEMORANDUM*


2
Sydney Russell appeals pro se the district court's entry of summary judgment for his former attorney Carlos O. Tinsley in Russell's diversity action alleging that Tinsley committed defamation and breach of fiduciary duty in withdrawing from representing Russell in another action.  We have jurisdiction pursuant to 28 U.S.C. § 1291.  We review de novo the district court's grant of summary judgment, see Brinson v. Linda Rose Joint Venture, 53 F.3d 1044, 1047 (9th Cir.1995), and we affirm.n1


3
Russell contends that Tinsley defamed him by submitting a letter to the court explaining the reasons for Tinsley's withdrawal from Russell's representation.  This contention lacks merit for the reasons set out in the district court's opinion filed May 30, 1996.


4
Russell contends that Tinsley's failure to promptly return the balance of Russell's retainer and binders belonging to Russell constituted a breach of fiduciary duty.  This contention lacks merit for the reasons set out in the district court's opinion entered May 30, 1996.


5
Russell also contends that Tinsley's submission of the allegedly defamatory letter constituted a breach of fiduciary duty because it violated attorney-client confidentiality and because the letter made it impossible for Russell to find substitute counsel.  This contention lacks merit because the letter is protected by California's litigation privilege, see Cal.  Civ.Code § 47(b) (West 1997).

AFFIRMED.2


**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3


1
 We may affirm on any grounds supported by the record.  See Granite State Ins. Co. v. Smart Modular Techs., Inc., 76 F.3d 1023, 1026 (9th Cir.1996)


2
 We decline to address Russell's contentions regarding alleged illegal conduct by Judges Stevens and McDonald because they are raised for the first time on appeal.  See Brogan v. San Mateo County, 901 F.2d 762, 765 (9th Cir.1990)